Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is responsive to the Amendment filed on 6/15/2022.
Claims 1-19 are pending in the case. Claims 20-22 are cancelled. 

Response to Arguments
Applicant's arguments and amendments with regards to the 35 U.S.C. § 112(a) rejection of claim(s) 1-19 have been fully considered and are persuasive. The 35 U.S.C. § 112(a) rejection of claim(s) 1-19 is respectfully withdrawn.
Applicant's arguments and amendments with regards to the 35 U.S.C. § 112(b) rejection of claim(s) 1-19 have been fully considered and are persuasive. The 35 U.S.C. § 112(b) rejection of claim(s) 1-19 is respectfully withdrawn.


Applicant's amendments with regards to the 35 U.S.C. § 112(b) rejection of claim(s) 1-19 for claim limitation “bloat features” have been fully considered and are persuasive. The 35 U.S.C. § 112(b) rejection of claim(s) 1-19 for claim limitation “bloat features” is respectfully withdrawn.

Applicant's arguments and amendments with regards to the 35 U.S.C. § 102 and 103 rejection of claim(s) 1-22 have been considered.
Regarding claims 1-19, applicant argues that the cited references fail to teach the amended claims. Examiner agrees and the 35 U.S.C. § 103 rejection of claim(s) 1-19 is respectfully withdrawn. 
Regarding claim 20, applicant argues “Claim 20 is an independent claim, as amended, that recites "receiving, from the tree transducer, a reader mode hypermedia document omitting a subset of the markup features of the initial hypermedia document that represent features determined by the tree transducer to be bloat features" and "transmitting the reader mode hypermedia document to a renderer to render a reader mode DOM based on the reader mode hypermedia document to a user during an attention session…	The browser of Decker cannot meet the aforementioned limitations because Decker makes the reader mode or special mode determination based on a rendered DOM, not a hypermedia document, let alone a reader mode hypermedia documents that omits bloat features….Decker therefore does not teach or suggest all elements recited by claim 20. Accordingly, the Applicant requests withdrawal of the present rejection of claim 20 as anticipated by Decker”.
Examiner respectfully disagrees. Claim 20 recites “receiving an initial hypermedia document, the initial hypermedia document having not been rendered by an attention application”, and is silent regarding the initial hypermedia document being rendered after receipt of the initial hypermedia document.
Further Decker [46, 48] teaches that in response to received user request for a web page, request is sent to server, we page is received, web page has markup, and therefore sufficiently teaches receiving an initial hypermedia document, the initial hypermedia document having not been rendered by an attention application, and  
Decker [34-37] teaches if reader mode condition satisfied, reader mode web page is determined from html to extract desired elements and features, reader mode web page is rendered and displayed, and therefore sufficiently teaches transmitting the initial hypermedia document to a tree transducer if the initial hypermedia document satisfies the reader mode condition.
Regarding claim(s) 21, 22, applicant’s arguments are based on similar reasons as referenced in with regards to claim 20 of the current office action. 
For reasons similar to those discussed with regards to claim 20, examiner asserts that the previously cited art sufficiently teaches claims 21 and 22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-11, 13-15, 19, are rejected under 35 U.S.C. 103 as being unpatentable over Decker (US 20110119571 A1), in view of Kovatch (US 20130212465 A1).

Regarding claim 1, Decker teaches a method for an optimized reader mode-optimized pipeline on an attention application, the method comprising (Decker [5, 36] method to determine web page mode and generating reader mode of web page for browser, method may be implemented as a combination of hardware and software): 
receiving a request from a user of the attention application for media content during an attention session; transmitting a request to a media content server for an initial hypermedia document referencing the media content, the initial hypermedia document including a set of markup features (Decker [46, 48] in response to received user request for a web page, request is sent to server, web page has markup); 
determining, by a classifier, based at least in part on the set of markup features, whether the initial hypermedia document satisfies a reader mode condition by determining whether the initial hypermedia document contains a subset of markup elements (Decker [43, 48] based on web page markup, it is determined whether web page is associated with reader mode, web page parsed to determine web page elements and web page mode); 
generating, by a tree transducer,… a reader mode DOM based on the… initial hypermedia document… that omits the elements of the initial hypermedia document; rendering the reader mode DOM by fetching only resources referenced by… the determination… and not fetching bloat features outside the subset of the markup elements during the attention session; and displaying a rendering of the reader mode DOM to the user of the attention application during the attention session (Decker [34-37] reader mode web page is determined from html to extract desired elements and features and exclude unnecessary elements and features, reader mode web page is rendered and displayed).

Decker does not specifically teach extracting, by the classifier, elements of the subset of the initial hypermedia document and omitting elements of the initial hypermedia document outside the readable subset representing bloat features to yield a reader mode hypermedia document if the initial hypermedia document satisfies the reader mode condition;  generating, by a tree transducer, without rendering a document object model (DOM) based on every markup feature of the set of markup features of the initial hypermedia document during the attention session, a reader mode DOM based on the reader mode hypermedia document that omits the elements of the initial hypermedia document; rendering the reader mode DOM by fetching only resources referenced by the reader mode hypermedia document and not fetching bloat features outside the subset of the markup elements during the attention session. 
However Kovatch teaches extracting, by the classifier, elements of the subset of the initial hypermedia document and omitting elements of the initial hypermedia document outside the readable subset representing bloat features to yield a reader mode hypermedia document if the initial hypermedia document satisfies the reader mode condition;  generating, by a tree transducer, without rendering a document object model (DOM) based on every markup feature of the set of markup features of the initial hypermedia document during the attention session, a reader mode DOM based on the reader mode hypermedia document that omits the elements of the initial hypermedia document; rendering the reader mode DOM by fetching only resources referenced by the reader mode hypermedia document and not fetching bloat features outside the subset of the markup elements during the attention session (Kovatch [44-47, 74-76] Fig. 1B and Fig. 6, undesired elements are determined and removed from HTML prior to rendering, updated HTML is parsed to a DOM and then rendered and displayed, this is done to optimize rendering and for privacy reasons).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Kovatch of extracting, by the classifier, elements of the subset of the initial hypermedia document and omitting elements of the initial hypermedia document outside the readable subset representing bloat features to yield a reader mode hypermedia document if the initial hypermedia document satisfies the reader mode condition;  generating, by a tree transducer, without rendering a document object model (DOM) based on every markup feature of the set of markup features of the initial hypermedia document during the attention session, a reader mode DOM based on the reader mode hypermedia document that omits the elements of the initial hypermedia document; rendering the reader mode DOM by fetching only resources referenced by the reader mode hypermedia document and not fetching bloat features outside the subset of the markup elements during the attention session, into the invention suggested by Decker, so that the reader mode DOM of Decker is generated and rendered by extracting, by the classifier, elements of the subset of the initial hypermedia document and omitting elements of the initial hypermedia document outside the readable subset representing bloat features to yield a reader mode hypermedia document if the initial hypermedia document satisfies the reader mode condition;  generating, by a tree transducer, without rendering a document object model (DOM) based on every markup feature of the set of markup features of the initial hypermedia document during the attention session, a reader mode DOM based on the reader mode hypermedia document that omits the elements of the initial hypermedia document; rendering the reader mode DOM by fetching only resources referenced by the reader mode hypermedia document and not fetching bloat features outside the subset of the markup elements during the attention session as taught by Kovatch; since both inventions are directed towards displaying a document by removing elements from the received markup document, and incorporating the teaching of Kovatch into the invention suggested by Decker would provide the added advantage of increasing optimization and privacy, and the combination would perform with a reasonable expectation of success (Kovatch [44-47, 74-76] Fig. 1B and Fig. 6).

Regarding claim 2, Decker and Kovatch teach the invention as claimed in claim 1 above. Decker does not specifically teach wherein rendering the reader mode DOM comprises:  fetching resources associated with the reader mode hypermedia document and does not fetch resources referenced by the initial hypermedia document that are outside the subset of markup elements features.
However Kovatch teaches wherein rendering the reader mode DOM comprises:  fetching resources associated with the reader mode hypermedia document and does not fetch resources referenced by the initial hypermedia document that are outside the subset of markup elements features (Kovatch [42, 44-47, 55, 74-76] Fig. 1B and Fig. 6, elements that are deemed unnecessary may be removed or disabled or blocked, so that associated resources are not fetched).

Regarding claim 3, Decker and Kovatch teach the invention as claimed in claim 2 above. Decker does not specifically teach wherein rendering the reader mode DOM comprises: rendering the reader mode DOM by omitting  web trackers included in executable code referenced by the initial hypermedia document.
However Kovatch teaches wherein rendering the reader mode DOM comprises: rendering the reader mode DOM by omitting  web trackers included in executable code referenced by the initial hypermedia document (Kovatch [48, 49, 44-47] web trackers may be removed or circumvented).

Regarding claim 4, Decker and Kovatch teach the invention as claimed in claim 1 above. Decker further teaches wherein the attention application is a web browser (Decker [36] web page may be displayed in a browser).

Regarding claim 9, Decker and Kovatch teach the invention as claimed in claim 1 above. Decker further teaches wherein the subset of the markup elements extracted from the initial hypermedia document define style features of the initial hypermedia document (Decker [40] reader mode web page may or may not include some styling information such as sizing from the document).

Regarding claim 10, Decker and Kovatch teach the invention as claimed in claim 1 above. Decker further teaches wherein the subset of the markup elements extracted from the initial hypermedia document define includes navigation features of the initial hypermedia document (Decker [51] navigation features may or may not be removed).

Regarding claim 11, Decker and Kovatch teach the invention as claimed in claim 1 above. Decker further teaches wherein the subset of markup elements extracted from the initial hypermedia document define includes embedded video features of the initial hypermedia document document (Decker [32] movie content may or may not be excluded).

Claim 13 is directed towards a system exewcuting instructions similar in scope to the instructions performed by the method of claim 1, and is rejected under the same rationale. Decker further teaches a system comprising: a network data transceiver, a processor connected to the network data transceiver and a computer program memory storing instructions which, when executed by the processor, implement: a classification engine, a tree transducer, a render engine (Decker [5, 36]).

Regarding claim 14, Decker and Kovatch teach the invention as claimed in 13 above. Decker further teaches wherein the reader mode condition is satisfied based at least in part on presentation properties of the set of markup tags (Decker [50, 51, 85] web page presentation information may be used to determine web page mode).

Regarding claim 15, Decker and Kovatch teach the invention as claimed in claim 14 above. Decker further teaches wherein the presentation properties include cascading style sheet (CSS) classes associated with the initial hypermedia document (Decker [85] CSS information may be used).

Regarding claim 19, Decker and Kovatch teach the invention as claimed in claim 13 above. Decker further teaches wherein the instructions, when executed by the processor, further implement: a speculative executable code identification engine to identify a subset of executable code associated with the initial hypermedia document if the initial hypermedia document does not satisfy the reader mode condition, the subset of executable code being rendered by the render engine to yield a partially rendered DOM, and the partially rendered DOM being returned to the classification engine for a determination of whether the partially rendered DOM satisfies the reader mode condition (Decker [58, 68] executable code is analyzed to determine web page mode, executable code may be executed to partially render web page).

Claims 5-8, are rejected under 35 U.S.C. 103 as being unpatentable Decker (US 20110119571 A1) in view of Kovatch (US 20130212465 A1), and further in view of Sinclair (US 20060139312 A1).

Regarding claim 5, Decker and Kovatch teach the invention as claimed in claim 1 above. Decker does not specifically teach wherein generating the reader mode hypermedia document comprises:  generating the reader mode version of the hypermedia document that includes accessibility features.
However Sinclair teaches wherein generating the reader mode hypermedia document comprises:  generating the reader mode version of the hypermedia document that includes accessibility features (Sinclair [6] web page accessibility settings may determine changing web page settings).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Sinclair of wherein generating the reader mode hypermedia document comprises:  generating the reader mode version of the hypermedia document that includes accessibility features, into the invention suggested by Decker and Kovatch; since both inventions are directed towards modifying web pages for reader mode(s), and incorporating the teaching of Sinclair into the invention suggested by Decker and Kovatch would provide the added advantage of allowing a web page to be modified according to user necessities to allow user to consume a web page based on their needs, and the combination would perform with a reasonable expectation of success (Sinclair [6]).

Regarding claim 6, Decker, Kovatch and Sinclair teaches the invention as claimed in claim 5 above. Decker does not specifically teach wherein the accessibility features include video accessibility user controls
However Sinclair teaches wherein the accessibility features include video accessibility user controls (Sinclair [235, 236, 240] web page modifications may be for video settings).

Regarding claim 7, Decker, Kovatch and Sinclair teaches the invention as claimed in claim 5 above. Decker does not specifically teach wherein the accessibility features include font size user controls.
However Sinclair teaches wherein the accessibility features include font size user controls (Sinclair [31-35, 194] web page modifications may include font size modifications which may be made by user).

Regarding claim 8, Decker, Kovatch and Sinclair teaches the invention as claimed in claim 5 above. Decker further teaches wherein the accessibility features include a text summarization tag containing a consolidated version of text present in the initial hypermedia document.(Decker 46] text may be summarized into an object).

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Decker (US 20110119571 A1), in view of Kovatch (US 20130212465 A1), and further in view of Schultz (US 20180373803 A1).


Regarding claim 12, Decker and Kovatch teaches the invention as claimed in claim 1 above. Decker does not specifically teach receiving, from the user, an indication that future hypermedia documents received from a same domain as a domain that sent the initial hypermedia document should not be rendered in reader mode; and determining, by the classifier, that another hypermedia document does not satisfy the reader mode condition, the another hypermedia document being received from the same domain that sent the hypermedia document
However Schultz teaches receiving, from the user, an indication that future hypermedia documents received from a same domain as a domain that sent the initial hypermedia document should not be rendered in reader mode; and determining, by the classifier, that another hypermedia document does not satisfy the reader mode condition, the another hypermedia document being received from the same domain that sent the hypermedia document (Schultz [171] user may indicate settings for domain of a particular web page, other web pages from domain may or may not be compatible with reader mode).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Schultz of receiving, from the user, an indication that future hypermedia documents received from a same domain as a domain that sent the initial hypermedia document should not be rendered in reader mode; and determining, by the classifier, that another hypermedia document does not satisfy the reader mode condition, the another hypermedia document being received from the same domain that sent the hypermedia document, into the invention suggested by Decker and Kovatch; since both inventions are directed towards user specification and displaying of reader mode, and incorporating the teaching of Schultz into the invention suggested by Decker and Kovatch would provide the added advantage of allowing a user to control display of web pages from a domain, and the combination would perform with a reasonable expectation of success (Schultz [171]).

Regarding claim 18, Decker and Kovatch teaches the invention as claimed in claim 13 above. Decker does not specifically teach wherein the classification engine determines whether one or more hypermedia documents received by the network data transceiver satisfies a reader mode condition based on preference input from the user.
However Schultz teaches wherein the classification engine determines whether one or more hypermedia documents received by the network data transceiver satisfies a reader mode condition based on preference input from the user (Schultz [171] user may specify preferences and preferences are used to determine web page mode).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Schultz of wherein the classification engine determines whether one or more hypermedia documents received by the network data transceiver satisfies a reader mode condition based on preference input from the user, into the invention suggested by Decker and Kovatch; since both inventions are directed towards user specification and displaying of reader mode, and incorporating the teaching of Schultz into the invention suggested by Decker and Kovatch would provide the added advantage of allowing a user to control display of web pages, and the combination would perform with a reasonable expectation of success (Schultz [171]).

Claims 16, 17, are rejected under 35 U.S.C. 103 as being unpatentable over Decker (US 20110119571 A1) in view of Kovatch (US 20130212465 A1), and further in view of Chatterjee (US 20170011029 A1).

Regarding claim 16, Decker and Kovatch teaches the invention as claimed in claim 13 above. Decker does not specifically teach wherein the classification engine applies a weighting to the set of markup tags to determine whether the initial hypermedia document satisfies the reader mode condition, the weighting being a result of a random forest classifier trained on a hand-labeled dataset of websites.
However Chatterjee teaches wherein the classification engine applies a weighting to the set of markup tags to determine whether the initial hypermedia document satisfies the reader mode condition, the weighting being a result of a random forest classifier trained on a hand-labeled dataset of websites (Chatterjee [316-322] web page classification may be determined based on weighted random forest classifier trained from tagged input data from websites).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Chatterjee of wherein the classification engine applies a weighting to the set of markup tags to determine whether the initial hypermedia document satisfies the reader mode condition, the weighting being a result of a random forest classifier trained on a hand-labeled dataset of websites, into the invention suggested by Decker and Kovatch; since both inventions are directed towards classifying document mode, and incorporating the teaching of Chatterjee into the invention suggested by Decker and Kovatch would provide the added advantage of using a model based on previously user tagged information for classification, and the combination would perform with a reasonable expectation of success (Chatterjee [316-322]).

Regarding claim 17, Decker and Kovatch teaches the invention as claimed in claim 13 above. Decker does not specifically teach wherein the classification engine applies a reader mode criteria optimized for social media content.
However Chatterjee teaches wherein the classification engine applies a reader mode criteria optimized for social media content (Chatterjee [10, 316-322] web page classification may be determined based on weighted random forest classifier trained from tagged input data from social media websites).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Chatterjee of wherein the classification engine applies a reader mode criteria optimized for social media content, into the invention suggested by Decker and Kovatch; since both inventions are directed towards classifying document mode, and incorporating the teaching of Chatterjee into the invention suggested by Decker and Kovatch would provide the added advantage of using a model based on crowd sourced social media user tagged information for classification, and the combination would perform with a reasonable expectation of success (Chatterjee [10, 316-322]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178